Citation Nr: 1617008	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to July 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned at a hearing held in Detroit, Michigan, in March 2010.  A transcript of the hearing has been associated with the claims file.

This claim was last denied by the Board in a November 2014 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Remand (JMR), in the process vacating the Board's decision denying this claim and remanding it to the Board for further proceedings consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Court's May 2015 Order, the Board requested opinions from an independent medical expert concerning the claim on appeal.  These opinions were generated in December 2015.  The Veteran was sent a copy of the opinion letter in February 2016, along with notice informing him of the opportunity to submit additional argument and evidence. 

In April 2016, his attorney submitted a response opinion from a private physician with indication on a Medical Opinion Response Form that the Veteran sought his claim remanded so that the RO could consider the new evidence in the first instance.  Under these circumstances, a remand is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After conducting any additional indicated development, readjudicate the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006, with consideration of the additional evidence received that has yet to be considered by the AOJ (to include the December 2015 IME opinion and the March 2016 private opinion the Veteran submitted in response).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




